Citation Nr: 1452235	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  14-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mid-Michigan Medical Center Midland between December 9 and 13, 2013.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the VA Medical Center in Saginaw, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was treated in December 2013 for an irregular heartbeat at Mid-Michigan Medical Center in Midland, Michigan.
 
2.  Specific prior authorization from VA was not granted for the private treatment received.
 
3.  At the time of the December 2013 treatment, the Veteran was not service connected for any disability to include any disorder associated with an irregular heartbeat.  
 
4.  The Veteran held other health care coverage in the form of Medicare.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mid-Michigan Medical Center from December 9 to 11, 2013 have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 17.53, 17.120, 17.121, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses incurred in association with treatment for an irregular heartbeat at Mid-Michigan Medical Center in Midland, Michigan from December 9 through 11, 2013.  That claim was denied in a February 2014 administrative decision because it was found that the appellant held other health care coverage.  

The Veteran has presented argument that on December 9, 2013 his heartbeat became erratic.  Thereafter, the Veteran's spouse contacted the VA Medical Center in Saginaw, Michigan.  Following that conversation, to include advice received from a VA employee finding that the Veteran was facing a medical emergency, his spouse took the appellant to the nearest emergency room.  Ultimately, it was determined that the appellant needed a pacemaker which was implanted at Mid-Michigan Medical Center.  Following that care, a claim for payment or reimbursement of the medical expenses provided at Mid-Michigan Medical Center was presented to VA.

Under 38 U.S.C.A. § 1725 , as implemented by 38 C.F.R. §§ 17.1000 et seq., enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria: 

a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

For the purposes of this decision only the Board will assume arguendo that Mid-Michigan provided emergency care to all members of the public, that the medical situation confronting the appellant was a bona fide medical emergency, that a VA or other Federal medical facility was either not available or that it would have been imprudent to attempt to seek care there, that the Veteran's medical situation precluded a safe transfer to a VA medical facility, that the Veteran was enrolled in the VA health care system and had received medical services some time during the 24 months prior to the December 2013 admission to Mid-Michigan, that the Veteran is financially liable to the provider for the treatment provided, and that the Veteran was not eligible to receive reimbursement under 38 U.S.C.A. § 1728.

In light of the Board's assumptions the only question remaining is did the Veteran have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment?  Here the record shows that the Veteran was covered, at least in part, by Medicare during the term that care was provided by Mid-Michigan.  Accordingly, because 38 U.S.C.A. § 1725 requires that all criteria be met, the Board has no alternative but to deny the claim.

In reaching this determination, the Board acknowledges the appellant's sincerely held beliefs that in December 2013 he faced a medical emergency, and that he followed the advice given to him by a VA nurse to go to the nearest emergency room.  Nevertheless, the Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  The law is very specific as to the criteria governing the payment or reimbursement of unauthorized medical expenses.  Perhaps the law should be changed, however, "the fact that Congress might have acted with greater clarity or foresight does not give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mid-Michigan Medical Center Midland between December 9 and 13, 2013 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


